Citation Nr: 0519607	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  97-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability claimed as manifested by an abnormal cardiogram 
and chest pain.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from December 1984 to June 
1994.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board remanded this case in June 1998 and May 2004 for 
additional development.  The requested development has been 
partially completed and the case has been returned to the 
Board for appellate disposition.

The issues of entitlement to service connection for 
disabilities of the left knee, left hip, neck, and 
respiratory system, and service connection for hematuria, a 
skin disability and post-concussion syndrome, were also 
subject of the May 2004 Board remand.  They have not been re-
certified for appellate review as they were all granted by 
the RO, by rating decision dated in February 2005.  In that 
rating decision, the RO also granted service connection for 
degenerative disk disease of the lumbar spine.  In an Appeal 
Status Election form received at the RO in March 2005, the 
veteran expressed satisfaction with the favorable resolution 
of these eight issues.

The issues of entitlement to service connection for bilateral 
pes planus, a left foot disability, and a right hip 
disability are addressed in the REMAND portion of the 
decision below.  They are all REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claim for service connection for a 
cardiovascular disability, claimed as manifested by an 
abnormal cardiogram and chest pain.
2.  It is not shown that the veteran currently has any 
cardiovascular disability.


CONCLUSION OF LAW

The legal criteria for entitlement to service connection for 
a cardiovascular disability claimed as manifested by an 
abnormal cardiogram and chest pain are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the veteran VCAA 
notice letters in March 2003 and January 2004.  Both letters 
informed the veteran of the type of information and evidence 
necessary to obtain the benefit he is seeking on appeal, 
i.e., entitlement to service connection.  In addition, by 
virtue of the rating decision on appeal, the May 1995 
statement of the case (SOC), and the supplemental SOCs 
(SSOCs) that were issued in August 2003 and February 2005, 
the RO provided the veteran with specific information as to 
why his claim for service connection for a cardiovascular 
disability remained denied, and of the evidence that was 
still lacking.

With regard to elements (2) and (3), the Board notes that the 
March 2003 and January 2004 VCAA letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records or records held by any other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  The letters also informed the veteran 
that VA would also provide him with medical examinations, or 
would obtain medical opinions, if VA found such additional 
action necessary to make a decision on his claim.

Finally, with respect to element (4), the Board notes that 
Section 3.159(b)(1) notice was provided by the RO in a letter 
dated in February 2005.  Specifically, that letter read, in 
its pertinent part, as follows:

If there is any other evidence or 
information that you think will support 
your claim, please let us know.  If you 
have any evidence in your possession that 
pertains to your claim, please send it to 
us.

VA made the veteran aware of this fourth element also by 
means of the August 2003 SSOC (see page 3).  VA has, 
therefore, also complied with the fourth element.

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication in this appeal 
occurred prior to the enactment of the VCAA.  The earliest 
VCAA-compliant notice in this case was given thereafter, in 
March 2003.  Although that notice was not given prior to the 
first AOJ adjudication of the claim on appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the pre-VCAA adjudication was harmless 
error.  In this regard, the notice was provided by the RO 
prior to issuance of the SSOCs of August 2003 and February 
2005, and prior to the final transfer of the veteran's case 
back to the Board.

The Board is satisfied that the veteran has had all required 
notice of the types of evidence that would support his claim 
for service connection for a cardiovascular disability and 
that he has had ample opportunity to present evidence and 
argument in support of his appeal.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim for service 
connection for a cardiovascular disability.  VA has secured 
all VA treatment records and has scheduled the veteran for VA 
medical examinations, which have produced sufficient evidence 
to conduct appellate review of this matter.  No private 
treatment has been reported.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the issue of service connection for a cardiovascular 
disability that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the veteran's claim 
for service connection for a cardiovascular disability.  The 
appeal of this claim is thus ready to be considered on the 
merits.

II.  Factual background

The record shows that the veteran entered service with no 
objective evidence of a cardiovascular disability and that he 
in fact denied, as shown in the report of medical history 
that he filled out in September 1984, ever having had, or 
currently having, pain or pressure in the chest, palpitation 
or pounding heart, or any heart trouble.

Service medical records dated in June 1990 reveal that the 
veteran's chest was "radiographically normal" and that an 
electrocardiogram was normal except for a probable early 
repolarization pattern and a high "QRS voltage," which was, 
however, deemed normal for the veteran's age.
 
In his undated expiration of term of service (ETS) report of 
medical history, the veteran reported a history of pain or 
pressure in the chest but denied palpitation, pounding heart, 
and heart trouble.  No objective findings pertaining to a 
cardiovascular disability were reported at that time.

On VA medical examination in August 1994, the veteran 
complained of "chest pains," which he said came and went.  
He stated that he had been told that he had an irregular 
heart beat.  At the present time, the veteran had a normal 
sinus (ns) and there was no murmur or cardiomegaly.  His 
sitting pulse was regular and 60, blood pressure was 115/90, 
and his respiratory rate was 18.  The pertinent diagnosis, 
handwritten presumably sometime after the examination, was 
listed as cardiomegaly, left ventricle, abnormal cardiogram.

The VA cardiogram on which the above handwritten note was 
apparently based, was apparently obtained in September 1994, 
is of record.

On VA general medical examination in April 1995, auscultation 
of the veteran's heart showed normal sinus rhythm and no 
murmurs, with the point of maximal impulse over the left 
fifth intercostal space level of the midclavicular line.  No 
cardiovascular diagnosis was entered, but a chest X-ray was 
ordered (presumably to further explore the veteran's 
respiratory symptoms).  That X-ray, obtained in April 1995, 
was interpreted as revealing a normal heart and aorta, with 
no evidence of any significant abnormalities, with an 
impression of a negative chest.

According to a November 2001 VA outpatient medical record, 
the veteran presented with complaints including chills and 
fever and chest discomfort when coughing.  He denied, 
however, chest pain, palpitations, and claudication, and the 
physical examination revealed no murmurs, clicks, rubs, or 
gallops.  The assessment was listed as rule out allergic 
rhinitis versus upper respiratory infection (URI).  Again, no 
cardiovascular diagnosis was reported.

On VA podiatric examination in June 2004, it was noted that 
the veteran's past medical history was unremarkable for 
hypertension, diabetes, coronary artery disease, or a 
cerebrovascular accident (CVA).

An August 2004 VA outpatient medical record reveals again a 
negative cardiovascular system, with regular rhythm and rate, 
no murmurs, rubs, or gallops, and no carotid bruits.  The 
assessment entered was atypical chest pain, which was noted 
sounded more like gastroesophageal reflux disease (GERD).

On VA respiratory examination in September 2004, the veteran 
complained of shortness of breath and atypical chest pain at 
rest, with no relation to activity.  It was noted that the 
claims folder revealed a complaint of shortness of breath 
while on his retention physical, and that the veteran took 
three kinds of bronchodilators and oral inhalers, with some 
relief.  The veteran denied any fever or weight loss, and 
denied a history of high blood pressure.  Likewise, he had no 
orthopnea, palpitation, paroxysmal nocturnal dyspnea, or 
pedal edema, as well as no history of heart murmur.

On physical examination, the blood pressure was 160/130, 
pulse rate was 72, and respiratory rate was 12.  The heart 
had regular rate and rhythm, with no murmurs, and the lungs 
had clear breath sounds.  

It was noted that an EKG done on the day of the examination 
was normal, and it was further noted that another EKG done 
earlier, back in 1990, had also been normal.  Pulmonary 
function test showed a mild ventilatory defect, with no 
airflow limitation.  A chest X-ray was likewise normal.  In 
the diagnosis section, the examiner noted that the veteran 
had restricted lung disease, likely related to service.  In 
that section, he also stated the following, "No evidence of 
cardiac disease at present."
 
Finally, on VA genitourinary examination in November 2004, 
the veteran "denie[d] the use of any medications that could 
explain the presence of hematuria (i.e., anticoagulants)."  
His blood pressure was 120/60.

III.  Legal criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Additionally, if a cardiovascular disability becomes manifest 
to a degree of 10 percent or more during the one-year period 
immediately following a veteran's separation from service, 
the condition may be presumed to have been incurred in 
service, notwithstanding that there is no in-service record 
of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

IV.  Legal analysis

The service medical records, which include the report of an 
electrocardiogram performed in June 1990, do not show that a 
cardiovascular disability was manifested at any time during 
service.  The electrocardiogram was interpreted as showing a 
probable early repolarization pattern and a high "QRS 
voltage," but this was deemed normal for the veteran's age.  
Thus the requirement for in-service disease or injury is not 
met.

More importantly, a current cardiovascular disability is not 
shown.  While in 1994 a diagnosis of cardiomegaly of the left 
ventricle was given, all subsequent medical records 
addressing the veteran's cardiovascular status, particularly 
the September 2004 VA medical examination report, negate the 
current manifestation of a cardiovascular disability.  

The veteran has recently undergone both chest X-rays and 
EKGs, and they all have been interpreted as revealing no 
objective evidence of cardiovascular disease.  

The report of a systolic blood pressure reading of 160 could 
be an indication of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  However, the single elevated 
reading was not found by the examiners to show hypertension.  
VA regulations also provide that a single elevated blood 
pressure reading does not demonstrate hypertension.  See Note 
1, following Diagnostic code 7101.

The veteran does have restrictive lung disease (for which he 
is already service connected), the third criterion required 
for a grant of service connection, i.e., competent evidence 
of a current disability, is clearly not met in this case.  
This fact of course automatically rules out the potential of 
a grant of service connection on a presumptive basis even if 
there were competent evidence showing the manifestation of a 
cardiovascular disability to a degree of at least 10 percent 
within one year after the veteran's separation from active 
military service.

The veteran has reported chest pain.  Medical professionals 
have not attributed this complaint to a cardiovascular 
disability.  Pain without competent evidence of an underlying 
disability cannot serve to show a current disability for 
service connection purposes.  Hernanez-Toynes v. West, 11 
Vet. App. 379 (1998).

Because at least two of the criteria for service connection 
are not met in this case, service connection is not 
warranted.  

The Board also notes that, because the evidence in this case 
is not evenly balanced, the benefit of the doubt rule 
required by law and VA regulations is not of application to 
this case.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cardiovascular disability claimed as 
manifested by an abnormal cardiogram and chest pain is 
denied.


REMAND

In its May 2004 remand, the Board instructed the agency of 
original jurisdiction to ask the orthopedic examiner to (a) 
state whether the veteran currently had pes planus, a left 
foot disability, or a right hip disability; (b) for each such 
current disability, render an etiology opinion; and (c) 
"provide a rationale for the opinions."

The veteran was examined, in May 2004 by an orthopedist, and 
in June 2004 by a podiatrist.  Both specialists rendered 
examination reports in which diagnoses were reported and 
etiology opinions were expressed.  Unfortunately, neither 
specialist provided the requested rationale for their 
opinions.

Additionally, it is not clear whether a diagnosis of a right 
hip disability is indeed warranted in this case (the examiner 
merely gave a diagnosis of "pain" in the hips, and the rest 
of the medical evidence in the record only shows objective 
findings in the veteran's left hip, which is already service 
connected).  It is also not clear what diagnosis, if any, is 
warranted for the veteran's left foot, other than the 
diagnosed bilateral pes planus.  These questions need 
clarification.

The two reports mentioned above must be returned to their 
subscribers to obtain missing information.  In this regard, 
it has been held that a remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall, the Court held 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following actions:

1.  The RO/AMC should return the VA 
orthopedic examination report of May 2004 
to its subscriber with the claims folder.  
The RO/AMC should ask the VA orthopedist 
to issue an addendum stating whether a 
diagnosis of a right hip disability is 
currently warranted in this case and, if 
so, whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability is causally related 
to service.  The RO/AMC should also ask 
him to offer a rationale for all of his 
etiology opinions.  

If the orthopedic examiner is 
unavailable, another physician should 
review the claims folder and furnish the 
necessary opinions.  

2.  The RO/AMC should also return the VA 
podiatric examination report of June 2004 
to its subscriber.  The RO/AMC should ask 
the VA podiatrist to issue an addendum 
stating whether a left foot disability 
including pes planus is warranted in this 
case and, if so, whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability of the 
left foot is causally related to service.  
The podiatrist should be asked to offer a 
rationale for all of his etiology 
opinions.  

If the podiatry examiner is unavailable, 
another podiatrist or physician should 
review the claims folder and furnish the 
necessary opinions.  

3.  Once the requested addendums have 
been produced and made part of the claims 
file, the RO/AMC should re-adjudicate the 
veteran's claims for service connection 
for bilateral pes planus, and left foot 
and right hip disabilities.  If either of 
the benefits sought on appeal remains 
denied, the RO/AMC should issue an SSOC, 
before returning the case to the Board if 
otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


